PER CURIAM.
Appellant was convicted by the court, trial by jury having been waived, of unlawful entry1 and petit larceny.2
His chief contention is that the court erred in denying his motion made during trial to suppress certain evidence. From a review of the record we hold that in view of all the circumstances the ruling was correct. We have examined the other questions raised and find no error affecting substantial rights. The judgments accordingly are
Affirmed.

. Code 1951, 22-3102.


. Code 1951, 22-2202 (Supp. VI).